Order denying defendant’s motion for change of venue and granting plaintiff’s cross-motion for an order permitting the action to remain in Westchester county upon the ground that the ends of justice will be promoted by so doing, affirmed, with ten dollars costs and disbursements. It was proper for a determination to be had on the merits on the basis of plaintiff’s cross-motion for retention of the cause in Westchester county. (Civ. Prac. Act, § 117; Behrman v. Pioneer Pearl Button Co., 190 App. Div. 843; Ackerman v. Cummiskey, 236 id. 519; McDaniels v. Doubleday, 241 id. 51.) In view of the access of the parties to voluminous records which is afforded by retention of place of trial in Westchester county, we are of opinion that the granting of the cross-motion was a sound exercise of discretion. Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.